Citation Nr: 0705756	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1974 to August 1976.  Subsequently, he served in the National 
Guard from August 1976 until his retirement in January 1997.  
During his National Guard service he had various periods of 
active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied the veteran's attempt to reopen his claim for service 
connection for pes planus (flat feet) because he had not 
submitted new and material evidence.  

The case was previously before the Board on numerous 
occasions, most recently in July 2005 when the veteran's 
claim for service connection for bilateral pes planus was 
reopened.  At that time the case was also remanded for 
additional development including examination of the veteran 
and a medical opinion.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The medical evidence of record clearly and unmistakably 
establishes that the veteran was noted to have mild pes 
planus on entry examination to active service in August 1975.

2.  The service medical records do not show any complaints 
of, or treatment for, symptoms of pes planus during the 
period of active military service from August 1974 to August 
1976.

3.  The service records clearly and unmistakably establish 
that the veteran's feet were evaluated as normal on 
separation examination from active military service in July 
1976.

4.  A National Guard entry examination of the veteran was 
conducted in August 1976, only 10 days after he separated 
from active military service.  His feet were evaluated as 
normal and he indicated "no" on the question which asked if 
he had foot trouble on the accompanying report of medical 
history.  

5.  The active duty and National Guard service medical 
records clearly and unmistakably establish that the 
appellant's pre-existing mild pes planus did not increase in 
severity during his period of active military service from 
August 1974 to August 1976.  

6.  The National Guard service medical records do not reveal 
any complaints of, or treatment for pes planus; there is no 
evidence any foot injury with the exception of a cold injury 
to the third toe of the right foot in 1986.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in, or aggravated by, 
active military service or any period of National Guard 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
September 2005 satisfied the duty to notify provisions with 
respect to the claim for service connection.  The veteran's 
service medical records, private and VA medical records have 
been obtained, and he has been accorded a VA Compensation and 
Pension examination.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file. In January 
2006, the veteran submitted a written statement indicating 
that he had no additional evidence to submit.   Consequently, 
the Board finds that VA has met the duties to notify and 
assist as to the issues decided herein.   This appeal 
initially stems from an RO rating decision in 1998, which is 
prior to the effective date of the current notice and duty to 
assist provisions.  Accordingly, the initial adjudication of 
the claim on appeal was prior to the letter which satisfied 
the current duty to notify and assist provisions.  However, 
the claim has been subsequently readjudicated in a 
Supplemental Statements of the Case dated June 2006.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; private medical treatment 
records; VA medical treatment records; and VA Compensation 
and Pension examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the claim for service 
connection for bilateral pes planus.  

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty training (IADT) during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ADT, or for injury incurred 
during IADT.  

As noted in the introduction section above, the veteran had 
active military service from August 1974 to August 1976.  
Subsequently, he joined the National Guard and served from 
August 1976 until January 1997.  He has not specifically 
indicated any distinct period of ADT or IADT during which he 
claims that his pes planus may have been aggravated.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of preservice existence of conditions recorded at the time of 
examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003.  
In rebutting the presumption of soundness, records made prior 
to, during or subsequent to service, concerning the inception 
of the disease/disorder may be considered.  See Harris v. 
West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004); see also Cotant v. Principi, 17 Vet. 
App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The clear and unmistakable evidence of record establishes the 
veteran had pes planus on entry into active military service 
in August 1974.  On the entrance examination report the 
examining physician indicated that clinical evaluation of the 
veteran's feet was "abnormal."  Narrative notation stated 
"pes planus, mild NCD [not considered disabling]."  This 
clear and unmistakable evidence rebuts the presumption that 
the veteran was in sound condition upon entry to active 
service.

The clear and unmistakable evidence (obvious or manifest) 
shows that the appellant's pre-existing pes planus underwent 
no increase in severity during his period of active military 
service.  Although the veteran has stated that he had foot 
pain during active service, and that he was treated for his 
pes planus, there are no service medical records showing any 
such complaints or treatment.  In July 1976, separation 
examination of the veteran was conducted.  Not only were flat 
feet not noted, but the veteran's feet were evaluated as 
normal on clinical evaluation.  In August 1976, only 10 days 
after he separated from active military service, a National 
Guard entry examination of the veteran was conducted.  His 
feet were evaluated as normal and he indicated "no" on the 
question which asked if he had foot trouble on the 
accompanying report of medical history.  This is clear and 
unmistakable evidence that the veteran's flat feet did not 
increase in severity during active service.  Moreover, this 
rebuts the veteran's assertions of symptoms of foot pain and 
treatment during service as he did not report any foot 
trouble on the report of medical history.  Subsequent, 
National Guard medical examination reports dated July 1980, 
July 1984, and July 1988 all reveal clinical evaluations of 
normal feet.  The few National Guard treatment records 
related to the feet reveal complaints of right foot pain 
resulting from the residuals of a cold injury to the third 
toe of the right foot during ADT in 1986.  There is no 
evidence in any of the active duty or National Guard service 
medical records showing any symptoms of, or treatment for, 
pes planus.  This shows that there was no increase in 
disability of the preexisting condition.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  

In January 1987 a VA examination of the veteran's feet was 
conducted with respect to a claim for a cold injury (frost 
bite) to the feet.  There was no indication of flat feet and 
the accompanying x-ray examination report indicated an 
impression of "normal examination."  

In May 1994, a VA Compensation and Pension examination of the 
veteran's feet was conducted with respect to the disability 
of frost bite to the third toe of the right foot.  However, 
the examiner reviewed a 1993 x-ray examination report which 
was normal, and not flat foot symptoms were noted by the 
examining physician.  

An April 1998 letter from Dr. Brahm, a private podiatrist, 
states that the veteran presented for his initial visit for a 
complaint of painful flat feet bilaterally.  Specifically the 
veteran reported "that before he went into the armed 
services many years ago he had flat feet and they are 
worsening."  The podiatrist recommended treatment with 
orthotics.  

In April 1998, a letter from a second private podiatrist, Dr. 
Karas, was submitted.  This letter begins stated that the 
veteran presented "in my office with the complaint of 
painful feet, pain in the back and hips.  Patient related low 
back problems of long standing.  Patient states his back 
problems began with his 2 years of military service."  The 
podiatrist further opined that the veteran's "flat feet 
existed while the patient was in military service and the 
rigors of military service and his many years in the National 
Guard exacerbated his condition."  

A VA outpatient treatment record dated May 2001 notes that 
the veteran "has been employed for the past 14 years as a 
firefighter."  This is confirmed by other evidence of record 
including firefighting training certificates and February 
1995 statement from the veteran National Guard Commanding 
officer.

A December 2003 letter from a third private podiatrist, Dr. 
Goodman, states that the veteran has a classic presentation 
of flat feet.  The letter further states that the veteran 
"relates that these symptoms worsened over his time in the 
Armed Services.  He relates to being discharged in 1995.   . 
. . [his flat feet] may have been aggravated by his military 
duty, but it is difficult for me to give a judgment call on 
this for I do not have his medical history during his service 
in the military.  I do not know if he had complaints 
regarding this during military or not."  

In February 2006, a VA examination of the veteran was 
conducted.  After a complete physical examination the 
diagnosis was mild to moderate bilateral flat feet.  The 
examining physician reviewed all of the evidence of record 
and noted that the veteran did have flat feet on "admission 
to service, he stated it was aggravated by the service and 
that he was treated for it in service repeatedly but I was no 
able to find that documentation.  It was noted in the record 
that the condition was not active on discharge from service.  
He said that he sent some records showing that he was treated 
in the service for this condition.  If the veteran had had 
repeated treatment for flat feet in the service then it would 
be likely that he did have aggravation of unknown degree as a 
result of the service but with the current available 
information I cannot related the veteran's preexisting flat 
feet condition to the service without resort to 
speculation."  

The evidence of record clearly establishes that the veteran 
had flat feet, pes planus, upon entry into active military 
service. The August 1974 entrance examination report 
indicated that clinical evaluation of the veteran's feet was 
"abnormal," with the narrative notation stating "pes 
planus, mild NCD [not considered disabling]."  Accordingly, 
the question before the Board is whether the veteran's 
preexisting pes planus were aggravated during his period of 
active military service from August 1974 to August 1976.  

The veteran has asserted in numerous written statements, 
hearing testimony, and reports of medical history made to 
physician's, that he had complaints of foot pain during 
active service.  He also asserts treatment for these 
complaints of foot pain during service.  This is not 
supported by the medical evidence of record which is 
contemporaneous with his service in the 1970s.  The active 
duty service medical records do not show any complaints of or 
treatment for foot pain related to flat feet.  On separation 
examination his feet were evaluated as normal, without any 
abnormality or active pes planus symptoms.  Less than two 
weeks after the veteran separated from active service, in 
August 1976, another service department medical examination 
of the veteran was conducted with respect to his enlistment 
in the National Guard.  Again his feet were evaluated as 
normal, without any active pes planus symptoms.  At the time 
of this examination the veteran was required to fill out a 
Report of Medical History.  Item number 11 specifically asked 
"have you ever had or have you now . . . foot trouble."  
The veteran very clearly answered "no" to this question.  
He also indicated that he was in good health.  

There are two assertions made by the veteran with respect to 
his pes planus condition during his period of active service 
from 1974 to 1976.  The first assertion made on the August 
1976 report of medical history was that, despite a notation 
of mild pes planus in 1974, he did not have any present or 
past foot trouble.  The second assertion made decades later, 
in numerous statements of record, is that he had constant 
foot pain and was treated for active pes planus symptoms 
during active service from 1974 to 1976.  Logic dictates that 
both these assertions cannot be true.  The veteran's 1976 
statement that he did not have foot trouble is supported by 
two separate clinical evaluations of his feet in July and 
August 1976 by two different physicians that the veteran's 
feet were normal without any active pes planus symptoms.  
Moreover, there is a complete lack on any service medical 
treatment records showing any pes planus complaints during 
service.  

The April 1998 private podiatrist's opinion indicates that 
the veteran's active military service exacerbated his pes 
planus condition.  However, this opinion is based solely on 
the veteran's reporting of active symptoms, and treatment, 
during active service which are not supported by the evidence 
of record.  Moreover, the physician who conducted the 2006 VA 
examination stated that an opinion indicating aggravation of 
the pes planus during service would be pure speculation based 
on the evidence of record because of the lack of any medical 
documentation of symptoms during service.  The 2003 private 
podiatrist opinion also indicates that based solely on the 
history reported by the veteran, and without other 
documentation, it was difficult to assess the etiology of the 
pes planus condition.  

The  Board finds that April 1998 medical opinion too 
speculative to establish any aggravation of a pes planus 
condition during active service.  Clear and unmistakable 
evidence (obvious or manifest) establishes that the veteran 
entered active service in 1974 with mild pes planus.  This 
condition did not increase in severity.  The evidence shows 
no complaints of symptoms, or treatment during active 
service.  Service department examinations on separation from 
service in July 1976, and again in August 1976, show normal 
feet with no active pes planus symptoms.  The veteran 
reported no foot trouble in August 1976.  There was no  
increase in disability during active service.  A pre-existing 
disease or injury will be presumed to have been aggravated by 
service only if the evidence shows that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  
Accordingly, service connection for bilateral pes planus on 
the basis of aggravation during active service during the 
period form 1974 to 1976 must be denied.  

The 1998 private podiatrist letter also states that the 
veteran's "many years in the National Guard exacerbated his 
[pes planus] condition."  The evidence of record clearly 
establishes that shortly after the veteran separated from 
active military service in August 1976, he enlisted in the 
National Guard.  He served in the National Guard from August 
1976 until he retired in January 1997.  He had various 
periods of IDT and ADT over the span of this National Guard 
Career.  However, this was not active military service.  The 
evidence clearly reveals that the veteran was employed at 
civilian jobs during this period of time, including a long 
period of employment as a fire fighter.  There is no 
indication in the evidence of record of any disease or injury 
during ADT, or injury during IDT, which would have affected 
or aggravated his preexisting pes planus.  The assertion by 
the podiatrist that short periods of IDT or ADT during the 
veteran's National Guard service exacerbated the veteran's 
pes planus without any account for the veteran's long term 
civilian employment during the same decades of time appears 
to be speculative at best.  

The preponderance of the evidence is against the veteran's 
claim for service connection.  Clear and unmistakable 
evidence (obvious or manifest) establishes that the veteran's 
preexisting mild pes planus did not increase in disability 
during active service and as such cannot have been aggravated 
by active service.  Clear and unmistakable evidence also 
fails establish that there was any aggravation of the 
disability that can be specifically related to a period of 
IDT or ADT during the veteran's National Guard career.  
Accordingly, service connection for bilateral pes planus is 
denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


